             Case 2:19-cv-01551-TSZ Document 41 Filed 08/23/21 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          JOHN CARLO FREE,
 8                              Petitioner,
                                                        C19-1551 TSZ
 9            v.
                                                        MINUTE ORDER
10        JAMES KEY,
11                              Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Pro se petitioner’s motion for an extension, docket no. 39, is GRANTED.
14
   Petitioner shall file his objections to the Report and Recommendation (“R&R”), docket
   no. 36, on or before October 22, 2021. The Court shall rule on the R&R’s
15
   recommendation to dismiss Petitioner’s habeas petition with prejudice once it is ripe for
   review—regardless of whether Petitioner files his objections to the R&R on or before
16
   October 22, 2021. The Court shall not consider any further requests for extensions; and
17          (2)   The Clerk is directed to RENOTE the R&R to October 22, 2021, and to
     send a copy of this Minute Order to Petitioner and all counsel of record.
18
           Dated this 23rd day of August, 2021.
19

20                                                  Ravi Subramanian
                                                    Clerk
21
                                                    s/Gail Glass
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
